Citation Nr: 1036705	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  98-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's May 1998 claim 
for a psychiatric disability.

In January 2000, the Veteran testified at a hearing on appeal 
before a Veterans Law Judge at the RO (Travel Board hearing); a 
copy of the transcript is associated with the record.  The 
Veterans Law Judge who presided over this hearing has ceased his 
employment with the Board.  In a May 2003 letter, the Veteran was 
informed that the law provides that the Veterans Law Judge who 
conducts a hearing in a case shall participate in the final 
determination of the Veteran's claim.  38 C.F.R. § 20.707 (2008).  
The letter offered the Veteran a new hearing and informed him 
that if he did not respond within 30 days, the Board would assume 
he did not want an additional hearing.  The Veteran did not 
respond to the letter, and a decision will be made on the 
appellate record as it is.

The Board denied the Veteran's claim for service connection for a 
psychiatric disability in an April 2000 decision.  The Veteran 
subsequently appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a December 2000 order, the Court granted a 
joint motion to vacate the Board decision and remand the case for 
compliance with the Veterans Claims Assistance Act (VCAA), which 
was enacted in November 2000.  The Board subsequently remanded 
this case for additional evidence in April 2004, and again in 
July 2005.  In February 2009, the Board denied the Veteran's 
claim for service connection for a psychiatric disability.  The 
Veteran subsequently appealed to the Court.  In an October 2009 
order, the Court granted a joint motion to vacate the Board 
decision and remand the case for further development.  The case 
is now before the Board for further appellate consideration.

The Joint Motion referenced above requires that the Board take 
two actions.  First, the Board must ensure that VA obtains an 
additional medical opinion or examination report to determine 
whether the Veteran has a current psychiatric disorder that first 
began in service or was caused by service.  The opinion must 
contain sufficient detail so that the Board can determine the 
basis for the examiner's opinion, and it must fully explain the 
rationale for its conclusions.  See Joint Motion for Remand of 
October 2009 at p. 2.  Second, the Board is required to ask the 
RO to request the Veteran's treatment records from the Nashville 
and Murfreesboro VA Medical Centers (VAMCs).  See Joint Motion 
for Remand of October 2009 at p. 3.  These matters are discussed 
in the Remand, infra.

Finally, the Board notes that in June 2010, the Veteran submitted 
additional evidence consisting of medical reports.  However, he 
waived his right to have the RO initially consider this 
additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for service connection for a psychiatric 
disorder.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  Additionally, 
VA's duty to assist includes a duty to obtain relevant records 
that are in the custody of a Federal department or agency.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In order to comply with the Court's October 2009 grant of the 
Joint Motion for Remand, another VA examination is required.  See 
Joint Motion for Remand of October 2009 at p. 2.  On remand, the 
AOJ should schedule the Veteran for a psychiatric examination by 
a psychiatrist.  The examiner should determine whether the 
Veteran has a current psychiatric disorder that first began in 
service, or was caused by service.  The examiner should provide 
an opinion as to whether it is at least as likely as not that the 
Veteran's psychiatric disorders, if any, were caused or 
aggravated by his time in service.  The examiner should review 
the Veteran's claims file, and note this review in the report.  
If the examiner is unable to provide an opinion, he or she should 
state the reason(s) why.  The opinion must contain sufficient 
detail so that the Board can determine the basis for the 
examiner's opinion, and the examiner must fully explain the 
rationale for his conclusions.

On remand, the AOJ should obtain the Veteran's treatment records 
from the Nashville and Murfreesboro VAMCs.  See Joint Motion for 
Remand of October 2009 at p. 3.

Additionally, the AOJ should consider the Veteran's claim as 
encompassing all psychiatric disorders with which the Veteran has 
been diagnosed, pursuant to the decision of the Court in Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of 
a mental health disability claim includes any mental health 
disability that could reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Nashville and Murfreesboro VAMCs.  
If records are unavailable, please have the 
provider so indicate.  

2.  After completion of the above, schedule 
the Veteran for a psychiatric examination by 
a psychiatrist.  The examiner should 
review the Veteran's claims file, and 
note this review in the report. 

The examiner should determine whether the 
Veteran has a current psychiatric disorder 
that first began in service, or was caused by 
service.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's psychiatric 
disorders, if any, were caused or aggravated 
by his time in service.  If the examiner is 
unable to provide an opinion, he or she 
should state the reason(s) why.  The opinion 
must contain sufficient detail so that the 
Board can determine the basis for the 
examiner's opinion, and the examiner must 
fully explain the rationale for his 
conclusions.

3.  After completion of the above, 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disability.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before the 
case is returned to the Board for further 
review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


